845 F.2d 327
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Richard STROUPE, Petitioner-Appellant,v.Otie R. JONES, Warden, Respondent-Appellee.
No. 87-5279.
United States Court of Appeals, Sixth Circuit.
April 25, 1988.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.
PER CURIAM:


1
Petitioner Richard Stroupe appeals the district court's dismissal of his petition seeking a writ of habeas corpus pursuant to 28 U.S.C. Section 2254.


2
After careful review of the record on appeal, the parties' briefs and counsels' arguments, we affirm the judgment of the District Court for the Eastern District of Tennessee, based upon the reasons set forth in the memorandum and order of Judge Thomas Hull, dated February 26, 1987.